        Case 1:16-cv-05263-AKH Document 345 Filed 12/10/18 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

FUND LIQUIDATION HOLDINGS LLC, as assignee
and successor-in-interest to FrontPoint Asian Event
Driven Fund L.P., on behalf of itself and all others
similarly situated,                                          Docket No. 16-cv-05263 (AKH)
                                                Plaintiff,
                                                             ECF Case
                        -against-

CITIBANK, N.A., BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., THE ROYAL
BANK OF SCOTLAND PLC, UBS AG, BNP
PARIBAS, S.A., OVERSEA-CHINESE BANKING
CORPORATION LTD., DEUTSCHE BANK AG,
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT SUISSE AG,
STANDARD CHARTERED BANK, DBS BANK
LTD., UNITED OVERSEAS BANK LIMITED,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP, LTD., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION LIMITED,
AND JOHN DOES NOS. 1-50
                                 Defendants.



                           DECLARATION OF T.A. MCKINNEY




{2755 / DECL / 00145231.DOCX v11}
Case 1:16-cv-05263-AKH Document 345 Filed 12/10/18 Page 2 of 3
Case 1:16-cv-05263-AKH Document 345 Filed 12/10/18 Page 3 of 3
